Opinion issued March 20, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00212-CV
                             ———————————
                 IN RE MARTIN APPARATUS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION*

      On March 13, 2014, relator Martin Apparatus, Inc. filed a petition for a writ

of mandamus and request for emergency relief. We deny relator’s petition for writ

of mandamus. All outstanding motions are dismissed as moot.




*
      The underlying case is Robert Valdez v. Martin Apparatus, Inc., in the 151st
      District Court of Harris County, Cause No. 2013-04483.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2